Atkinson, J.
The exception is to a judgment adjudging the respondent in contempt of court for failure to p&y temporary alimony and deliver a certain chattel as required by the court’s order. No reason was offered for failure to deliver the chattel, but it was insisted that the failure to pay the amount of money was due to financial inability. It appeared that the respondent had earned more than sufficient to make the monthly payments as required by the order of the court, but had never paid any part of the alimony. The .respondent testified that all of his earnings were expended for the necessary expenses of individual living, and that he was without means to make the payments. It was a matter of opinion whether the respondent could have sustained himself on less than his entire earnings, and whether he could not earn more, concerning which the judge was authorized to find adversely to the respondent. In this view, and in view of the failure to deliver the chattel or explain such failure, the judge was authorized to find that *98no bona fide attempt had been made to comply with the order of the court, and to adjudge the respondent in contempt.
No. 6829.
September 20, 1929.

Judgment affirmed.


All the Justices concur.

Porter & Mebane, for plaintiff in error.
Graham Wright, contra.